DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species I, claims 1, 13-14, 17-23, and 25-30 in the reply filed on March 12, 2021 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2019/0202295).
Engstrom discloses an electrified roadway system (ERS) having features similar to those recited in the instant claims, including base (e.g., 410), first and second conductive rails (e.g. para [0008]) mounted to the base and to transfer DC power from an electrical power source, a plurality of tires (Fig. 1), electric motors (para [0008]) to be powered by the collected electrical power, and first and second electrical pickups (e.g., 461,462 or 661,662) movable between deployed and retracted positions by actuators (e.g., 481,482, or 681,682). As to the instant claimed tires being non-electrically-conductive, it would have been obvious to one of ordinary skill in the art to use commercially available inflatable rubber tires (which are generally non-electrically-conductive tires) on the vehicle Engstrom to achieve expected advantages thereof. As to the instant claimed electric motor being connected to the electrical pickups and 
Regarding instant claim 25, consider for example Fig. 4 of Engstrom, wherein the electrical pickups are positioned on an underside of vehicle 400.
Regarding instant claim 26, consider for example Fig. 1 of Engstrom, wherein the first and second electrical pickups, each is readable as comprising brush 161 or 162 mounted on a rigid arm 150, and configured to contact first or second rail 140.
Regarding instant claim 27, consider the structure of Engstrom (e.g., para [0011]), wherein the current collector arrangement with actuators (e.g., 481, 482) are controllable as claimed.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2019/0202295) in view of Vollenwyder (US 2014/0097675).
Engstrom is applied above.
	Regarding roadway comprising a plurality of spaced track sections, consider the structure of Vollenwyder, wherein the road conductor is configured in multiple track sections T-Tn that can be individually switched on/off on the basis of whether a vehicle is traveling along on the track sections. In view of Vollenwyder, it would have been obvious to one of ordinary skill in the art to construct the road conductors of Engstrom in 
	Regarding instant claim 14, the electrical pickup control unit in the structure of Engstrom, as modified, is considered to have a capability to control raising the first and second electrical pickups when not detecting the signal cable indicating the presence of conductive rails/track sections in certain areas/geographic locations, such as at railroad crossings, where there are obviously necessary to include longer disruptions/gaps between the conductive rails/track sections to accommodate the railroad crossings.
Claims 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2019/0202295) in view of Tseng (US 5,311,973).
Engstrom is applied above.
	Regarding instant claim 17, consider the structure of Tseng that includes a plurality of electrical powered portions/track sections, which can be energized/de-energized by a central controller including power switch bank 15 connected to central unit 29 to selectively energize/de-energize the electrical power portions/track sections via PS1-PSn. In view of Tseng, it would have been obvious to one of ordinary skill in the art to construct the conductive track in the structure of Engstrom in multiple separated portions/sections that can be individually switched on/off, in a manner similar to that taught by Tseng, to achieve more efficient operations and a higher degree of safety. The structure of Engstrom, as modified, is considered to include the combination of features of instant claim 17.

	Regarding instant claim 19, the central controller of Engstrom, as modified, is considered to have a configuration to de-energize the track sections when not occupied because the controller of Engstrom is configured to power the track sections on the basis of sensing vehicle presences on the track sections.
	Regarding instant claims 21-22, consider the structure of Tseng, wherein the central controller is configured to verify the electric vehicle’s customer I.D. for charging determination (last paragraph on column 3). The structure of Engstrom, as modified, is considered to include similar features, wherein it is obviously logical for the central controller not to charge/de-energize the track sections if the electric vehicle’s customer I.D. cannot be verified by the central controller. As a result, the unverified electric vehicle would not be charged due de-energized track sections during such times including the time of which a vehicle is present and not in motion and/or has an open exterior access point present.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 2019/0202295) in view of Beardsley (US 8,636,124).
Engstrom is applied above.
.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Koravadi (US 2016/0036917).
Koravadi (Fig. 3) shows a vehicle/roadway control system including central controller 60 configured to issue alert/warning and/or performing safety intervention in response to a determination of a hazardous condition ahead of a vehicle (see also for example para [0058]). It would have been obvious to none of ordinary skill in the art to also configure the central control of the structure of Engstrom, as modified, with a safety control configuration similar to that taught by Koravadi so as to enhance operational safety, wherein issues relating to security and fire are readable as matters obviously relating to safety/hazardous conditions, and it would have been obvious to one of ordinary skill in the art to configure the central controller of Engstrom, as modified, to issue warnings to vehicles and/or performing safety interventions, similar to that taught by Koravadi, in response to detection of such safety/hazardous conditions so as to direct vehicle to avoid or to prevent the vehicle from encountering such hazardous conditions. The structure of Engstrom, as modified, is considered to include the combination of features recited in instant claim 29-30.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 19 above, and further in view of Cho (US 2013/0098723).
Cho, Fig. 6, shows a power track including a plurality of track sections, wherein the track sections on which vehicle 200 is present and the track section ahead of the vehicle (e.g., the track sections in group 711) are energized to provide continuous power to a fast moving vehicle. In view of Cho, it would have been obvious to one of ordinary skill in the art to configure the central controller of the structure of Engstrom, as modified, to energize the track sections on which a vehicle is present and the track section ahead of the vehicle, in a manner similar to that taught by Cho, to provide continuous power to the vehicle.   
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 18 above, and further in view of Morris (US 9,352,658).
Morris discloses vehicle charging system, wherein a voltage of 400 volts DC can be used (C7:20-21). In view of Morris, it would have been obvious to one of ordinary skill in the art to alternatively use the voltage of 400 volts DC taught by Morris in the structure of Engstrom, as modified, to provide an expected corresponding level of power for propelling and charging the vehicles travelling on the track sections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rynbrandt (US 4,476,947) and Hourtane (US 9,616,772) provide other electric cars and roadway systems. Asplund (US 8,794,410) discloses an electric roadway system including a plurality of track sections controlled by individual switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617